[Cite as Choi v. Ohio Univ., 2015-Ohio-4898.]




                              IN THE COURT OF CLAIMS OF OHIO



JUNGHUN CHOI

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

Case No. 2015-00256-AD

Clerk Mark H. Reed

MEMORANDUM DECISION


        {¶1} This case is before the Court as a result of a claim filed by Junghun Choi
(hereinafter “plaintiff”), on March 26, 2015, against Ohio University (hereinafter “OU”).
        {¶2} The parties essentially agree on the following facts: At the time of the filing
of the complaint, the plaintiff was employed by OU as an assistant professor. Sometime
near this time, departmental officials at OU made a determination to deny the plaintiff
promotion and tenure. Plaintiff then decided to appeal this decision to OU’s Faculty
Senate Standing Committee on Promotion and Tenure. Prior to attending this hearing,
either at the suggestion of employees of OU or on his own initiative, plaintiff retained an
attorney to represent him at this hearing. Unbeknownst to the plaintiff at that time, the
rules governing these type of hearings forbade allowing an attorney to act in the
traditional capacity as advocate. Plaintiff’s attorney did attend the hearing but was not
allowed to speak and could only act as an “advisor” to the plaintiff. The outcome of that
hearing was not disclosed by the parties in their documents filed with the Court.
        {¶3} Plaintiff now requests OU be ordered to reimburse the fees which he paid
his attorney which total $1,755.00. As grounds for his request, plaintiff insists that he
sought advice from counsel only at the suggestion of the agents of OU, that he relied on
their advice, and it was thus reasonable for him to assume that therefore counsel would
Case No. 2015-00256-AD                      -2-              MEMORANDUM DECISION


be allowed to advocate for his interests at his hearing before the Faculty Senate.
       {¶4} Both parties seem to further agree that the claim in this case is governed by
the doctrine of detrimental reliance. Detrimental reliance is a term commonly used to
force another to perform their obligations under a contract, using the theory of
promissory estoppel. Promissory estoppel may apply when the following elements are
proven:
       {¶5} A promise was made
       {¶6} Relying on the promise was reasonable or foreseeable
       {¶7} There was actual and reasonable reliance on the promise
       {¶8} The reliance was detrimental
       {¶9} Injustice can only be prevented by enforcing the promise
       {¶10} Detrimental reliance must be shown to involve reliance that is reasonable,
which is a determination made on an individual case-by-case basis, taking all factors
into consideration. Detrimental means that some type of harm is suffered.
       {¶11} While OU is correct in its assertion that Ohio law generally forbids the use
of equitable relief, including detrimental reliance, against state agencies when they are
performing a governmental function, due to the nature of the claim itself it is not
necessary for the Court to determine the applicability of the doctrine detrimental reliance
in this action.
       {¶12} Plaintiff in this case seeks reimbursement of attorney fees, not enforcement
of a contract. As a general rule, only a prevailing party in a civil action may recover
attorney fees in Ohio. Wilborn v. Bank One Corp., 121 Ohio St. 3d 546, 2009-Ohio-306,
906 N.E.2d 396. This is known as the “American rule.” That is, each party must pay its
own fees, regardless of who actually prevails. Nearly every state in the United States
follows this philosophy when it comes to awarding costs and fees.

       {¶13} There are, however, limited exceptions to the American rule in Ohio:
   a. Attorney fees may be awarded when an enforceable contract specifically
      provides for the losing party to pay the prevailing party’s attorney fees.
Case No. 2015-00256-AD                      -3-                MEMORANDUM DECISION

       Nottingdale Homeowners’ Assn., Inc. v. Darby, 33 Ohio St. 3d 32, 34, 514 N.E.2d
702 (1987).
   b. Fees may be awarded when a statute specifically provides for the losing party to
      pay the prevailing party’s attorney fees. Id.

   c. Fees are available when the prevailing party demonstrates bad faith on the part
      of the unsuccessful litigant or evidence to justify punitive damages. Pegan v.
      Crawer, 79 Ohio St. 3d 155, 156, 1997-Ohio-176, 679 N.E.2d 1129.

       {¶14} None of these situations apply to the claim filed by the plaintiff. Since there
is no legal basis for his recovery of attorney fees, the Court need not review his claim in
light of an assertion of detrimental reliance. Thus, it is the finding of this Court that the
complaint filed by plaintiff on March 26, 2015 fails to state a complaint upon which relief
can or should be granted and is hereby DISMISSED.




                         IN THE COURT OF CLAIMS OF OHIO



JUNGHUN CHOI

       Plaintiff

       v.

OHIO UNIVERSITY

      Defendant


Case No. 2015-00256-AD

Clerk Mark H. Reed

ENTRY OF ADMINISTRATIVE DETERMINATION

       Having considered all the evidence in the claim file, and for the reasons set forth
Case No. 2015-00256-AD                     -4-              MEMORANDUM DECISION


in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                         _____________________________________
                                         MARK H. REED
                                         Clerk

Entry cc:


Junghun Choi                                Barbara U. Nalazek, Esq.
4 Kent Drive                                Deputy General Counsel
Athens, Ohio 45701                          Ohio University
                                            160 W. Union Street, Office Center 150
                                            1 Ohio University
                                            Athens, Ohio 45701-2979

Filed 7/7/15
Sent to S.C. Reporter 11/24/15